Title: James Monroe to Thomas Jefferson, 29 August 1816
From: Monroe, James
To: Jefferson, Thomas


          
            Jas  Monroe’s best respects to mr Jefferson.
             29. augt 1816.
          
          mr Rush has just left me to bid you farewell, intending, when he departed, to set out on his return to washington tomorrow. If you can keep him, I will be happy to join with him, the party, from your house, on the visit to mr Divers. But if he proceeds on his journey, it is possible that my engagments with him, may  prevent me. I will join you if in my power, & at an early hour.
        